Citation Nr: 0507684	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1973 and had more than 6 years and 11 months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that, inter alia, denied 
entitlement to service connection for coronary artery disease 
and bilateral hearing loss.

In May 2001, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, D.C.  A transcript 
of that hearing is of record.

When this case was previously before the Board in July 2001, 
service connection for coronary artery disease was denied and 
the issue of entitlement to service connection for bilateral 
hearing loss was remanded to the RO for additional 
development.  Following the additional development to the 
extent feasible, the RO in June 2002 continued its denial of 
the claimed benefit.  The matter was again remanded by the 
Board in August 2003.  The matter is now once again before 
the Board for disposition.  


FINDING OF FACT

The veteran's hearing loss was not present during or 
otherwise related to his service and was not manifested to a 
compensable degree within one year of separation from active 
military service.    




CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   
 
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2004); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records include four 
audiological examinations dated March 1965, March 1968, 
October 1968, and October 1973.  These were summarized in a 
June 2003 VA audiological examination and a September 2004 VA 
medical opinion.  It was stated that they all indicated 
hearing to be within normal limits in both ears.  The only 
exception was stated to be a 30-decibel threshold obtained at 
2000 Hertz in the right ear on March 11, 1968.

As for the post-service medical evidence, VA audiological 
examination reports dated in June 1999 and June 2003 do 
illustrate bilateral hearing loss as is defined under 38 
C.F.R. § 3.385.  However, there is a more than twenty-five 
year gap between the veteran's separation from service and 
the first post-service audiological examination.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between the veteran's hearing loss and his active service.  
See 38 U.S.C.A. § 1110.  On the contrary, the examiner in the 
June 2003 VA audiological examination stated in the report 
that it was not considered at least as likely as not that the 
veteran's current bilateral hearing loss was related to 
military noise exposure.  Moreover, the September 2004 VA 
medical opinion, by the same examiner who conducted the June 
2003 VA audiological examination, Kris Douglas, M.A., 
C.C.C.A., stated that it was her opinion that it was not at 
least as likely as not that the veteran's hearing loss noted 
in the June 1999 examination was related to the acoustic 
trauma experienced during his military service.  It is 
important to note that the Chief of the Audiology and Speech 
Pathology Service stated in the opinion that she fully agreed 
with the report and opinion prepared by Ms. Douglas.  Also, 
there is no presumption applicable, as the veteran's hearing 
loss was not manifested to a compensable degree within one 
year of separation from active military service.    

The Board has considered the veteran's testimony submitted in 
support of his argument that he has hearing loss as a result 
of his service.  To the extent that the veteran's statements 
may be intended to represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence of a nexus between hearing loss and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for hearing loss must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against his claim of entitlement to service 
connection for bilateral hearing loss, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.    

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2004 letter to the veteran 
informed him of what the evidence needed to show in order to 
establish entitlement to service connection for hearing loss.  
The letter requested to complete an enclosed VA Form 21-4142 
for any additional private treatment records so that VA could 
request records from the veteran's private medical providers.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The May 2004 letter informed the veteran that VA's duty to 
assist included developing for all relevant records from any 
federal agency (to include military records, VA medical 
records, or Social Security Administration records), and 
making reasonable efforts to get relevant records not held by 
a federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  The letter also stated that VA would provide a 
medical examination or obtain a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  Also, an August 2001 RO letter to the veteran 
informed him that VA would try to help him get such things as 
medical records, employment records, or records from other 
federal agencies.    

In addition, the October 2004 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the May 2004 VCAA notice letter provided to the 
appellant did specifically contain the "fourth element," 
stating that if there was any other evidence or information 
that he thought would support his claim to let VA know and, 
further, that if the evidence or information was in his 
possession to send it to VA.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  For 
instance, the October 2004 SSOC included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the May 2004 VCAA notice, 
combined with the October 2004 SSOC, clearly complies with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

The Board notes that the appellant has indicated receiving 
Social Security Administration (SSA) disability benefits.  
For example, such was indicated in a VA examination report 
signed by Dr. Steve Metzer.  Nonetheless, in the present 
case, the Board has determined that it is not necessary to 
obtain the appellant's records from SSA.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  The appellant has never indicated that he was 
receiving SSA disability benefits because of the condition 
currently on appeal, and there is no indication from him that 
the records from SSA would provide the evidence needed in 
this claim.  Additionally, the veteran noted in a VA Form 21-
4138, received in September 2001, that he had been treated 
for his hearing since he submitted his appeal.  The Board 
points out that June 1999 and June 2003 VA audiological 
examination reports and a September 2004 VA medical opinion 
have been associated with the claims folder.  There is, 
however, an indication that the veteran was seen with regard 
to his hearing at the VA Medical Center on June 20, 2001.  A 
record of this visit has not been associated with the 
veteran's claim folder.  It is highly unlikely, though, that 
this record would bear any relevance to the question of 
whether the veteran's hearing loss is related to his active 
service, especially given the fact that the June 2003 VA 
audiological examination report and September 2004 VA medical 
opinion report, both from the same VA facility, failed to 
make a connection between the veteran's current hearing loss 
and his active service.  Accordingly, given the uncertainty 
of the relevance of any SSA records that might exist or of 
the record of the veteran's June 2001 VA treatment, the Board 
finds that the failure to obtain any such SSA or VA records 
is not prejudicial to the appellant's claim.        

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for hearing loss is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


